Chipman, Ch. J.,
in his charge to the Jury, observed, that as the defendants were in possession, it was necessary that the plaintiff should make out a good title in every point, before he could remote the defendants. — That although the lessor of the plaintiff appeared to own the half of an undivided share in Weybridge, yet he had failed in proving a right to the fifty acres demanded, as the north half of Lot No. 14, drawn and divided to the right of Z. D. — That no legal division had been shewn.
The proprietors had proceeded legally in warning their meeting, and voting to make their division, and in making a survey and plan of their allotment; but their subsequent proceedings did not appear to be warranted by any law. No draft in fact has been shewn. Three or four votes have been produced assigning particular lots, and parts of lbts to particular rights. But the lots were not voted to any persons, as settler^, in lieu of their drafts. For aught that ap« *106pears, it was a mere arbitrary disposition of the lots to serve the interest of •; part of the proprietors.
Proprietary divisions are made solely by authority of the statute, and are valid so far only, as they are made in conformity to that authority. That in this case there could be no pretence that the proceedings of the proprietors were in conformity to the statute.
Verdict for defendants.